 



(TOP PANEL) [d17246d1724600.gif]

Exhibit 10.5                    

SERVICES AGREEMENT

     
Client: ZixCorp
  Center: Gold River
 
   
Address: 2711 N. Haskell Ave. Suite 2300, LB 36
  Address: 2377 Gold Meadow Way, Suite 100
 
   
City, State and Zip: Dallas, TX 75204-2960
  City, State and Zip: Gold River, CA 95670
 
   
Email Address: Michael.snipes@earthlink.net
   

             
Phone: 530-672-7426
  SSN or Tax IDS:   Phone: 916-631-1500   Angela Presidio, Sales Manager
 
           
Fax:
  Contact Name: Michael Snipes   Fax: 916-631 -1515   Contact Name

Billing Address (if different from above):

Type of Business or Service: Computer Software

Persons authorized to charge to account: Michael Snipes

     
Referring Broker: n/a
            Real Estate Company Name: n/a
 
   
Program: Full Office
  Number of Offices: 1

Office Numbers: 11

                 
Fixed Monthly Fees:
    682.00     Base Rent    
 
               

    250.00     Communication Package    
 
               

    105.00     1500 LD Minutes   Total: 1,037.00

     
Refundable Retainer: 1,364.00
  Fixed Fee & Service Payment Date: 1st of the Month

Agreement Term: 12 Months

     
Start Date: 05/10/04
  End Date: 05/31/05

Client acknowledges taking early occupancy of said Office Numbers on:

Occupancy Date: 05/10/04

This Agreement will automatically renew for the same period of time as listed in
the Agreement Term (each, a “Renewal Term”) set forth above. On each Renewal
Term, the fixed monthly fees and other fees applicable to this Agreement will
automatically increase by 5 percent.



•   If this Agreement is for less than Three (3) offices, written notice must be
provided at least sixty (60) days prior to the Agreement End Date to cancel the
renewal.   •   If this Agreement is for Three (3) or more offices written notice
must be provided at least ninety (90) days prior to the Agreement End Date to
cancel the renewal.

I have read and understand the Agreement, including the terms and conditions on
the reverse side and 1 agree to be bound by the Agreement terms and conditions.





--------------------------------------------------------------------------------



 



(TOP PANEL) [d17246d1724600.gif]

TERMS AND CONDITIONS



1.   OFFICE ACCESS. As a client you have a license to use the office(s) assigned
to you. You also have shared used of common areas in the center. Your office
comes with standard office furniture. You have access to your office(s)
twenty-four (24) hours a day, seven (7) days a week. Our building provides
office cleaning, maintenance services, electric heating and air conditioning to
the center during normal business hours as determined by the landlord for the
building. We reserve the right to relocate you to another office in the center
from time to time. If we exercise this right it will only be to an office of
equal or larger size and configuration. This relocation is at our expense. We
reserve the right to show the office(s) to prospective clients and will use
reasonable efforts not to disrupt your business.



2.   SERVICES. In addition to your office, we provide you with certain services
on an as requested basis. The fee schedule for these services is available upon
request. The fees are charged to your account and are payable on the service fee
payment date listed on the reverse side of this agreement. You agree to pay all
charges authorized by you or your employees. The fee schedule is updated from
time to time. HQ Global Workplaces (HQ) and vendors designated by HQ are the
only service providers authorized to provide services in the center. You agree
that neither you nor your employees will solicit other clients of the center to
provide any service provided by HQ or its designated vendors, or otherwise. In
the event you default on your obligations under this agreement, you agree that
HQ may cease to provide any and all services including telephone services
without resort to legal process.   3.   PAYMENTS. You agree to pay the fixed and
additional service fees and all applicable sales or use taxes on the payment
dates listed on the reverse side of this agreement. If you dispute any portion
of the charges an your bill, you agree to pay the undisputed portion on the
designated payment date. You agree that charges must be disputed within ninety
(90) days or you waive your right to dispute such charges. You may be charged a
late fee for any late payments.

          When you sign this agreement you are required to pay your fixed fee,
set up fees and a refundable retainer. The refundable retainer will not be kept
in a separate account from other funds of HQ and no interest will be paid to you
on this amount. The refundable retainer may be applied to outstanding charges at
any time at our discretion. We have the right to require that you replace
retainer funds that we apply to your charges. At the end of the term of this
agreement, if you have satisfied all of your payment obligations, we will refund
you this retainer within forty-five (45) days.



4.   OUR LIMITATION OF LIABILITY. You acknowledge that due to the imperfect
nature of verbal, written and electronic communications, neither HQ nor HQ’s
landlord or any of their respective officers, directors, employees,
shareholders, partners, agents or representatives shall be responsible for
damages, direct or consequential, that may result from the failure of HQ to
furnish any service. Including but not limited to the service of conveying
messages, communications and other utility or services. Your sole remedy and
HQ’s sole obligation for any failure to render any service, any error or
omission, or any delay or interruption of any service, is limited to an
adjustment to your bill in an amount equal to the charge for such service for
the period during which the failure, delay or interruption continues.

          WITH THE SOLE EXCEPTION OF THE REMEDY DESCRIBED ABOVE, CLIENT
EXPRESSLY AND SPECIFICALLY AGREES TO WAIVE, AND AGREES NOT TO MAKE, ANY CLAIM
FOR DAMAGES, DIRECT OR CONSEQUENTIAL, INCLUDING WITH RESPECT TO LOST BUSINESS OR
PROFITS, ARISING OUT OF ANY FAILURE TO FURNISH ANY SERVICE, ANY ERROR OR
OMISSION WITH RESPECT THERETO, OR ANY DELAY OR INTERRUPTION OF SERVICES. HQ
DISCLAIMS ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.



5.   LICENSE AGREEMENT. THIS AGREEMENT IS NOT A LEASE OR ANY OTHER INTEREST IN
REAL PROPERTY. IT IS A CONTRACTUAL ARRANGEMENT THAT CREATES A REVOCABLE LICENSE.
We retain legal possession and control of the center and the office assigned to
you. Our obligation to provide you space and services is subject to the terms of
our lease with the building. This agreement terminates simultaneously with the
termination of our lease or the termination of the operation of our center for
any reason. As our client you do not have any rights under our lease with our
landlord. When this agreement is terminated because the term has expired or
otherwise, your license to occupy the center is revoked. You agree to remove
your personal property and leave the office as of the date of termination. We
are not responsible for property left in the office after termination.



6.   DAMAGES AND INSURANCE. You are responsible for any damage you cause to the
center or your office(s) beyond normal wear and tear. We have the right to
inspect the condition of the office from time to time and make any necessary
repairs.

          You are responsible for insuring your personal property against all
risks. You have the risk of loss with respect to any of your personal property.
You agree to waive any right of recovery against HQ, its directors, officers and
employees for any damage or loss to your property under your control. All
property in your office(s) is understood to be under your control.



7.   DEFAULT. You are in default under this agreement if; 1) you fail to abide
by the rules and regulations of the center, a copy of which has been provided to
you; 2) you do not pay your fees on the designated payment date and after
written notice of this failure to pay you do not pay within five (5) days; or 3)
you do not comply with the terms of this agreement. If the default is unrelated
to payment you will be given written notice of the default and you will have ten
(10) days to correct the default.



8.   TERMINATION. You have the right to terminate this agreement early; 1) if
your mail or telecommunications service or access to the office(s) is out for a
period of ten (10) concurrent business days; or 2) in connection with a transfer
to another center in the HQ network.

          HQ has the right to terminate this agreement early; 1) if you fail to
correct a default or the default cannot be corrected; 2) without opportunity to
cure if you repeatedly default under the agreement; or 3) if you use the center
for any illegal operations or purposes.



9.   RESTRICTION ON HIRING. Our employees are an essential part of our ability
to deliver our services. You acknowledge this and agree that, during the term of
your agreement and for six (6) months afterward, you will not hire any of our
employees. If you do hire one of our employees, you agree that actual damages
would be difficult to determine and therefore you agree to pay liquidated
damages in the amount of one-half of the annual base salary of the employee you
hire. You agree that this liquidated damage amount is fair and reasonable.



10.   BUSINESS CONTINUATION. Based on Client’s selection below, upon expiration,
cancellation or termination of this Services Agreement, for any reason other
than default, HQ will: (CHECK ONE ONLY)

          x For a period of 3 months (2 month minimum), forward Client’s mail on
a once weekly basis to one single designated domestic address. Client’s assigned
telephone number will remain active and calls will automatically direct to
voicemail. Client will have unlimited access to voicemail during the Business
Continuation term. Client must pay a monthly Business Continuation fee of $50
per month, plus the cost of all postage associated with the re-mailing service.

          o Refuse, discard or destroy any mail or packages addressed to Client
and delivered to Facility. Client’s assigned telephone number will be
de-activated and all inbound calls to that number will receive an announcement
that the number is no longer in service. Client hereby releases and forever
discharges the HQ Parties for any claim, damage or liability based on failure to
deliver any mail, package or voice messages after the termination of this
Services Agreement.

          Payment for Business Continuation is due in upon expiration,
cancellation or termination of this Services Agreement and payable in full, in
advance for the selected number of months. Charges for postage associated with
mail forwarding are due upon invoicing. Payment must be made by execution of
Credit Card Authorization.



11.   MISCELLANEOUS.



A.   All notices are to be in writing and may be given by registered or
certified mail, postage prepaid, overnight mail service or hand delivered with
proof of delivery, addressed to HQ or client at the address listed on the
reverse side of this agreement.   B.   You acknowledge that HQ will comply with
the U.S. Postal Service regulations regarding client mail. Upon termination of
this agreement, you must notify all parties with whom you do business of your
change of address. You agree not to file a change of address form with the
postal service.   C.   In the event a dispute arises under this agreement you
agree to submit the dispute to mediation. If mediation does not resolve the
dispute, you agree that the matter will be submitted to arbitration pursuant to
the procedure established by the American Arbitration Association in the
metropolitan area in which the center is located. The decision of the arbitrator
will be binding on the parties. The non-prevailing party as determined by the
arbitrator shall pay the prevailing parties attorney’s fees and costs of the
arbitration. Furthermore, if a court decision prevents or HQ elects not to
submit this matter to arbitration, then the non-prevailing party as determined
by the court shall pay the prevailing parties reasonable attorney’s fees and
costs. Nothing in this paragraph will prohibit HQ from seeking equitable relief
including without limitation any action for removal of the client from the
center after the license has been terminated or revoked.   D.   This agreement
is governed by the laws of the state in which the center is located.   E.   This
agreement is the entire agreement between you and HQ. It supercedes all prior
agreements.   F.   Client may not assign this agreement without HQ’s prior
written consent, which will not be unreasonably withheld.

    BY CLIENT : /s/ Brad Almond

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Authorized Signature

  Brad Almond CFO

--------------------------------------------------------------------------------

5/7/04

--------------------------------------------------------------------------------

Print Name and Title Date

BY HQ GLOBAL WORKPLACES, INC.


    /s/ Angela Presidio

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Authorized Signature

  Angela Presidio, Sales Manager

--------------------------------------------------------------------------------

5/24/04

--------------------------------------------------------------------------------

Print Name and Title Date

HQ Global Workplace Services Agreement January 6, 2004